Citation Nr: 0634200	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  03-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel









INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO that assigned 
an increased rating of 50 percent for PTSD; the veteran 
appealed for a higher rating.  In an April 2005 rating 
decision, the RO granted a 70 percent rating for PTSD 
effective December 27, 2001.  Additionally, in a December 
2002 decision, the RO denied the veteran's claim for service-
connection for bilateral carpal tunnel syndrome, which the 
veteran appealed.  Both issues are now before the Board.

In August 2006 correspondence, the veteran withdrew his 
request for a videoconference hearing before the Board.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is being addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The veteran's PTSD is productive of no more than occupational 
and social impairment with deficiencies in most areas; total 
social and occupational impairment due to PTSD is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The claim 
was last readjudicated in April 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  VA has also obtained copies 
of the veteran's Social Security Administration (SSA) records 
and disability determination. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The RO has rated the veteran's PTSD as 70 percent disabling, 
effective December 27, 2001.  The veteran was awarded a total 
disability rating based on unemployability due to all service 
connected conditions in a July 2005 rating decision.

In considering the claim for an increased rating, the Board 
has reviewed all the evidence in the appellant's claims file, 
which includes:  his contentions; a statement from his wife; 
service medical and personnel records; VA examination 
reports; VA treatment records; SSA records, and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

PTSD is rated 70 percent disabling when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

PTSD is rated 100 percent disabling when it produces total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In the instant case the evidence does not establish that the 
veteran's PTSD symptoms more nearly approximate the criteria 
for a 100 percent rating at any point.  The evidence fails to 
show findings of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

For example, a March 2002 VA examination noted he was working 
at the time.  He had good personal hygiene, and his speech 
was coherent and relevant.  He had no suicidal or homicidal 
ideation, his concentration was good and his recent and 
remote memory was grossly intact.  His Global Assessment of 
Functioning (GAF) score was 65.  A December 2002 VA 
examination noted veteran's complaints of struggling to 
control anger.  He was casually and appropriately dressed, 
oriented, and showed no evidence of delusions or 
hallucinations.  Thought process and communication were 
hesitant and wary, as if to size up and evaluate the safety 
of the situation.  Memory was somewhat compromised, as times 
and dates were generally presented as approximations and 
recent memory was marginal.  Impulse control has been 
successful.  His GAF was 45, indicating serious impairment in 
social, familial, and vocational functioning.

A July 2003 note revealed the veteran complained of increased 
irritability and propensity toward rage.  The GAF score given 
was "40-45."  In October 2003, his speech was normal, his 
thoughts were goal directed, he was alert and oriented, and 
his judgement and insight were fair.  The GAF was listed as 
45.  

A March 2005 VA treatment note indicated the veteran was not 
psychotic, suicidal or homicidal.  Insight, judgement and 
impulse control were adequate.  GAF was 50 to 55.  An April 
2005 note indicated the veteran had coherent and organized 
thoughts, and his speech was spontaneous, normally paced and 
goal directed.   

Generally, VA counseling records routinely show the veteran 
denying suicidal or homicidal ideation.  

In evaluating the evidence, the Board has noted the various 
GAF scores which clinicians have assigned.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

The VA medical evidence of record reveals GAF scores ranging 
from of 40 to 60, with a score of 45 during the majority of 
the time.  In a July 2003 VA examination report, the veteran 
was assigned a GAF score of 40-45.  Under the DSM-IV, a GAF 
score between 31 and 40 suggests that a psychiatric 
disability is manifested by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  

A GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95.

Considering the evidence in the most favorable light to the 
veteran, the Board has considered the July 2003 GAF score of 
40-45 assigned by a VA examiner.  While a GAF of 40 falls in 
the 31-40 range, the symptoms described do not reflect 
impairment greater than that required for a 70 percent 
evaluation.  The preponderance of the evidence fails to show 
the veteran has been suicidal or homicidal, has significant 
impairment in thought processes, has hallucinations or 
delusions, or significant memory problems.  The instances 
where the veteran's speech or thought process was hesitant, 
memory was "somewhat compromised," and his references to 
explosive anger or rage, fall within the requirements for the 
70 percent rating, and are not of such severity as to render 
the veteran in imminent danger of hurting self or others, 
disoriented, or unable to remember significant facts such as 
his name, his job, or close family members.  

Such finding is further supported by the GAF scores assigned.  
In that regard, a GAF Score of 11 to 20 indicates that there 
is some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  The GAF scores assigned to the 
veteran clearly indicate that the examiners do not feel the 
veteran is a danger to self or others, incoherent, or has 
serious impairment in communication or judgment.

The SSA records show that in May 2005 the veteran was granted 
disability benefits based on a primary diagnosis of various 
orthopedic disorders involving the back, and a secondary 
diagnosis of a psychiatric disorder.  According to an April 
2005 letter from his employer, the veteran had been working 
through March 2005, when his disabilities prevented him from 
successfully doing his job.  The employer did not 
specifically cite the veteran's PTSD as the only reason the 
veteran could not successfully do his job.  As the SSA 
records show, the veteran's primary diagnosis for disability 
was due to orthopedic problems, not psychiatric.  The 
evidence simply does not show symptomatology of such severity 
of the veteran's PTSD so as to render him entitled to an 
increased rating.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 70 percent for PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski; 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased rating for PTSD is denied.


REMAND

A review of the claims file reveals that, after the RO's 
issuance of the October 2005 supplemental SOC (SSOC), but 
prior to the RO's certification of the appeal to the Board in 
July 2006, the RO received SSA records that reveal treatment 
and findings of bilateral carpal tunnel syndrome that are 
relevant to this issue on appeal.  However, the claims file 
does not reflect that the RO has considered this evidence.

Under these circumstances, the Board must remand this matter 
for RO consideration of the additional evidence received, in 
the first instance, and to issue an SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After conducting any additional 
development deemed necessary, the RO 
should adjudicate the claim on appeal 
in light of all pertinent evidence (to 
specifically include the SSA records 
received and all other records 
associated with the claims file since 
the issuance of the October 2005 SSOC 
regarding the veteran's claim for 
service connection for bilateral carpal 
tunnel syndrome) and legal authority.  

2.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant an SSOC that includes 
citation to and discussion of any 
additional legal authority considered, 
as well as clear reasons and bases for 
all determinations, and afford him the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


